Merrick, J.
This action is brought for the benefit of the Old Colony Bank, in whose behalf their president, Loud, acted as an authorized agent in the several transactions out of which *415the controversy between the parties to the present suit arose. The defendants set up in their answer, and at the trial relied as their sole defence upon an alleged payment of the plaintiff’s bill. It appeared in evidence that their treasurer, by whom the payment of the bill should properly have been made, did upon the presentment of it to him by Holmes, their president, duly receipted, deliver to him the full amount of it in money, for the purpose of paying it. But whether the delivery of that money to him operated as, and was in fact a payment of the debt due to the Old Colony Bank as the equitable assignee of the plaintiff, depended upon the determination of the further question in relation to the party on whose account he received it, and for whom he was authorized to act. It was conceded that if he was empowered by Loud to receive it on his account, and acted as his agent in taking it from the defendants’ treasurer, the debt was paid, and the action could not be maintained; but this was denied by the plaintiff, who insisted that Holmes was the agent or servant or messenger of the treasurer or of the defendants, taking the money from him to carry and pay the same to Loud in discharge of their admitted indebtedness. This was the precise point in issue between the parties. They did not disagree as to the legal consequences which would follow from establishing the fact of his agency, but their dispute was confined to the question whether he was the agent of Loud or of the defendants. In this aspect of the case, the jury were instructed that it was for them to say, not upon any particular portion of the proof, but upon all the evidence on this point, how Holmes in this matter was acting, whether for the treasurer and the corporation or for Loud.
The defendants do not contend, jn support of their exceptions, that this instruction was erroneous, but they complain that it was too general and indefinite; and that they were entitled to have had the jury advised as to the application of the law, in relation to the facts proved and the issue to be determined, in a manner more pointed, direct and explicit. It is certainly true that in many cases the mere statement of abstract legal propositions, however correct, will afford a very inadequate guide to the *416jury in the solution of complicated questions ; and courts exercising a supervisory power over judicial trials will interpose for the sake of protecting the rights of parties and the due administration of justice, whenever it is seen that for want of a definite rule and an exposition of the law suitable and adapted to the particular occasion upon which it is given, the jury may have failed to perform or have been misled in the discharge of their duty. Wood v. O'Kelley, 8 Cush. 408. Kellogg v. Northampton, 4 Gray, 68. But no such difficulty appears to us to have arisen in the present case. It was the duty of the jury to determine a pure, simple question of fact. Both parties concurred in asserting that that was the point to be determined; and there was no difference between them as to the legal effect which was to follow from the proof and establishment of the one or the other proposition. It was quite sufficient therefore for the court to direct the attention of the jury to the only matter for their consideration, which was in controversy between the parties, and to advise them that it ought not to be determined upon an imperfect or partial, but upon a comprehensive, view of the whole evidence laid before them. And this instruction, together with an exposition of the respective duties and obligations of the president and treasurer of" the defendant corporation, particularly in reference to the evidence as to what occurred between them respecting the payment of the plaintiff’s bill, which does not appear to have been in any degree objectionable or unsatisfactory, must be considered to have been a substantial adoption of the ruling which was sought for from the court respecting the effect of the mere loan of the receipt for a special purpose, after the debt had been previously paid.
These instructions being found to have been correct, and none of the other objections taken at the trial having been insisted upon or adverted to by the defendants’ counsel at the argument, we have presumed that they were intentionally waived.

Exceptions overruled.